SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K (Mark One) T ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009. o TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-1373 A. Full title of the plan and the address of the plan if different from that of the issuer named below: MODINE 401(K) RETIREMENT PLAN FOR HOURLY EMPLOYEES B. Name of issuer of the securities held pursuant to the Plan and the address of its principal executive office: MODINE MANUFACTURING COMPANY 1500 DeKoven Avenue, Racine, Wisconsin 53403-2552 MODINE 401(K) RETIREMENT PLAN FOR HOURLY EMPLOYEES INDEX TO FINANCIAL STATEMENTS, SUPPLEMENTAL SCHEDULE, AND EXHIBITS Pages Report of Independent Registered Public Accounting Firm FINANCIAL STATEMENTS: Statements of net assets available for benefits as of December 31, 2009 and December 31, 2008 1 Statement of changes in net assets available for benefits for the year ended December 31, 2009 2 Notes to financial statements 3-12 SUPPLEMENTAL SCHEDULE: Schedule H, Line 4i - Schedule of Assets (Held at End of Year) 13-14 Exhibits to Annual Report on Form 11-K 15 Signatures 16 NOTE: Supplemental schedules required by the Employee Retirement Income Security Act of 1974 that have not been included herein are not applicable. Index REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Modine Manufacturing Company Advisory Committee for Modine 401(k) Plans and Plan participants of the Modine 401(k) Retirement Plan for Hourly Employees Modine Manufacturing Company Racine, Wisconsin We have audited the accompanying statements of net assets available for benefits of the Modine 401(k) Retirement Plan for Hourly Employees ("the Plan") as of December 31, 2009 and 2008, and the related statement of changes in net assets available for benefits for the year ended December 31, 2009.These financial statements are the responsibility of the Plan's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2009 and 2008, and the changes in net assets available for benefits for the year ended December 31, 2009 in conformity with U.S. generally accepted accounting principles. Our audit was conducted for the purpose of forming an opinion on the basic financial statements taken as a whole.The supplemental Schedule H, Line 4i - Schedule of Assets (Held at End of Year) is presented for the purpose of additional analysis and is not a required part of the basic financial statements but is supplementary information required by the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.The supplemental schedule is the responsibility of the plan's management.The supplemental schedule has been subjected to the auditing procedures applied in the audit of the basic 2009 financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic 2009 financial statements taken as a whole. /s/Crowe Horwath LLP Crowe Horwath LLP Oak Brook, Illinois June 25, 2010 Index MODINE 401(K) RETIREMENT PLAN FOR HOURLY EMPLOYEES STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS December 31, 2009 and December 31, 2008 ASSETS Investments, at fair value (Note 3) Participant-directed investments $ $ Participant loans Total investments Cash 65 Receivables: Employer contribution - Employee contribution - Due from broker - Accrued interest and dividends Total receivables Total assets LIABILITIES Accrued expenses Net assets reflecting all investments at fair value Adjustment from fair value to contract value for fully benefit-responsive investment contracts Net assets available for benefits $ $ The accompanying notes are an integral part of the financial statements. - 1 - Index MODINE 401(K) RETIREMENT PLAN FOR HOURLY EMPLOYEES STATEMENT OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS for the year ended December 31, 2009 Additions Investment income Gain from Master Trust (Note 3) $ Net appreciation in fair value of investments (Note 3) Interest Dividends Total investment income Contributions Participant Employer Rollover contributions Total contributions Total additions Deductions Distributions to participants Administrative expenses Total deductions Net increase before transfers Transfers from other Plan (Note 8) Net increase in net assets available for benefits Net assets available for benefits: Beginning of year End of year $ The accompanying notes are an integral part of the financial statements. - 2 - Index MODINE 401(K) RETIREMENT PLAN FOR HOURLY EMPLOYEES NOTES TO FINANCIAL STATEMENTS December 31, 2009 and 2008 1. Description of Plan The following description of the Modine 401(k) Retirement Plan for Hourly Employees ("the Plan") provides only general information on the Plan.Participants should refer to the Plan agreement for a more complete description of the Plan’s provisions. A. General The Plan is a 401(k) profit sharing plan covering all eligible Hourly employees of Modine Manufacturing Company and its U.S. subsidiaries (the “Company" or “Modine”), who have one hour of service.Eligible employees who elect to participate are referred to as Participants.The Plan was established on January 1, 1999 and is subject to the provisions of the Employee Retirement Income Security Act of 1974 (ERISA). B. Contributions Plan Participants enter into a salary reduction agreement wherein the Participant elects a reduction in compensation, which the Company contributes to the Plan.Participants direct investment of their contributions into various investment options offered by the Plan.The Plan currently offers several investment alternatives.Participants may contribute up to 50% of their compensation including overtime, but before bonuses, commissions or taxable fringe benefits.Participants may transfer into the Plan certain assets previously held under another tax-qualified plan. The Company made contributions equal to 50% of Participant contributions which did not exceed 5% of total compensation.The Company has the discretion to make an additional contribution and match all or any portion of the Participant’s contribution.During 2009, the Company contributed $555,321 in matching contributions. The matching and discretionary contributions, if any, are invested based on the Participants’ investment elections for Participant contributions. Participant and Company contributions are subject to certain statutory limitations. C. Participant Accounts Each Participant account is credited with the Participant’s contributions and allocations of the Company’s matching contribution, the Company’s discretionary contribution, and Plan earnings.Allocations of contributions and investment earnings are based on the Participant contributions or account balances, as provided by the Plan.The net appreciation (depreciation) in fair value of investments is also allocated to the individual Participant accounts based on each Participant’s share of fund investments.The benefit to which a Participant is entitled is the benefit that can be provided from the Participant’s vested account. - 3 - Index NOTES TO FINANCIAL STATEMENTS, continued 1. Description of Plan, continued D. Vesting Participants are immediately vested in their voluntary contributions plus actual earnings thereon.Participants with an employment commencement date prior to January 1, 2001 are 100% vested in the Company’s contributions.Participants with an employment commencement date subsequent to December 31, 2000 will vest in the Company’s contributions after three years of service.All Thermacore, Inc. employees who were employed on or before December 31, 2001 were 100% vested in their Matching Account prior to the sale of Thermacore, Inc. on May 1, 2008.A year of vesting credit is granted each anniversary of the employee’s hire date. E. Participant Loans Participants may borrow from their fund accounts a minimum of $1,000 and a maximum of $50,000 or 50 percent of their vested account balances, whichever is less.The maximum loan repayment term is five years, except for loans to purchase a primary residence.Loans bear interest at the Marshall & Ilsley Bank prime rate plus 1%.All principal and interest payments are credited to Participant account balances according to current investment directions in effect for new contributions at the time of each loan repayment.Effective January 1, 2007, the loan policy was changed to impose a 12 month waiting period following loan repayment, increase the loan origination fee and increase the interest rate to Prime rate plus 2% for general purpose loans and a 15-year mortgage rate for home loans. F. Distributions If a Participant retires, dies, terminates employment, or incurs a permanent disability, distributions of their account will be made in a lump sum, provided, however, that the timing and form of distributions are subject to certain minimum balances and age restrictions as provided by the Plan. G. Withdrawals The Plan provides for both hardship and non-hardship withdrawals.Contributions may only be withdrawn without penalty on or after age 59½ or in the event of retirement, death, disability, or termination on or after age 55.Financial hardship includes certain medical expenses, purchase of a primary residence, tuition and related education fees, or to prevent eviction from, or foreclosure of the mortgage on, the primary residence. H. Forfeited Accounts Forfeited nonvested accounts are first used to pay Plan expenses. Any remaining forfeitures are used to reduce the Employer Matching Contributions.During the Plan year no forfeitures were used to reduce Employer Matching Contributions. At December 31, 2009 and 2008, there were forfeitures in the amount of $5,487 and $22,869, respectively, available to offset future contributions to the Plan. I. Administrative Expenses Most expenses of administering the Plan are borne by the Plan. - 4 - Index NOTES TO FINANCIAL STATEMENTS, continued 1. Description of Plan, continued J. Trustee As of December 31, 2009 and 2008, the assets of the Plan were held under an Agreement of Trust by Marshall & Ilsley Trust Company N.A. (the “Trustee”), Milwaukee, Wisconsin. 2. Summary of Significant Accounting Policies A. Basis of Accounting The financial statements of the Plan are prepared under the accrual basis of accounting, in accordance with U.S. generally accepted accounting principles. B. Effect of Newly Issued But Not Yet Effective Accounting Standards In January 2010, the Financial Accounting Standards Board amended disclosure requirements regarding fair value measurements, both expanding upon required disclosures and clarifying existing disclosure requirements.These new disclosures and clarifications of existing disclosures are generally effective for the Plan beginning with the 2010 plan year; however, certain of the additional disclosures are not effective until the Plan year ended December 31, 2011.Plan management does not expect the adoption to have a material effect on the Plan’s net assets available for benefits or changes therein. C. Modine Manufacturing Company Stock Master Trust A portion of the Plan’s investments are in the Modine Manufacturing Company Stock Master Trust Fund (Master Trust) which was established for the investment of assets of the Plan and several other defined contribution plans sponsored by Modine Manufacturing Company.Each participating retirement plan holds units of participation in the Master Trust.The assets of the Master Trust are held by the Trustee.Investment income and administrative expenses relating to the Master Trust are allocated to the individual plans based upon their interests in each of the underlying participant-directed investments. D. Investment Valuation and Income Recognition The Plan’s investments are reported at fair value.Purchases and sales of securities are recorded on a trade-date basis.Interest income is recorded on the accrual basis.Dividends are recorded on the ex-dividend date. Fair value is the price that would be received by the Plan for an asset or paid by the Plan to transfer a liability (an exit price) in an orderly transaction between market participants on the measurement date in the Plan’s principal or most advantageous market for the asset or liability.Fair value measurements are determined by maximizing the use of observable inputs and minimizing the use of unobservable inputs.The hierarchy places the highest priority on unadjusted quoted market prices in active markets for identical assets or liabilities (level 1 measurements) and gives the lowest priority to unobservable inputs (level 3 measurements).The three levels of inputs within the fair value hierarchy are defined as follows: - 5 - Index NOTES TO FINANCIAL STATEMENTS, continued 2. Summary of Significant Accounting Policies, continued D. Investment Valuation and Income Recognition, continued Level 1: Quoted prices (unadjusted) for identical assets or liabilities in active markets that the Plan has the ability to access as of the measurement date. Level 2: Significant other observable inputs other than level 1 prices such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data. Level 3: Significant unobservable inputs that reflect the Plan’s own assumptions about the assumptions that market participants would use in pricing an asset or liability. In some cases, a valuation technique used to measure fair value may include inputs from multiple levels of the fair value hierarchy. The lowest level of significant input determines the placement of the entire fair value measurement in the hierarchy. The following descriptions of the valuation methods and assumptions used by the Plan to estimate the fair values of investments apply to investments held directly by the Plan and those held as underlying investments of the Master Trust. Modine common stock and mutual funds:The fair values of mutual fund investments and Modine common stock are determined by obtaining quoted prices on nationally recognized securities exchanges (level 1 inputs). Collective trusts:The fair values of participation units held in collective trusts, other than stable value funds, are based on their net asset values, as reported by the managers of the collective trusts and as supported by the unit prices of actual purchase and sale transactions occurring as of or close to the financial statement date (level 2 inputs).The investment objective of the collective trust classified as fixed income is to achieve investment returns primarily from capital appreciation and secondarily from income.The fixed income collective trust may invest in money market deposit accounts, stable principal funds, domestic and international bond funds, small, mid and large capitalization domestic stock funds and international stock funds.The investment objectives of the collective trusts classified as equity funds are to achieve a blended investment return from income and capital appreciation. The equity fund collective trusts will allocate between 30% and 70% of their assets to equity securities and may invest in money market deposit accounts, stable principal funds, domestic and international bond funds, small, mid and large capitalization domestic stock funds and international stock funds. Each collective trust provides for daily redemptions by the Plan at reported net asset values per share, with no advance notice requirement. Stable value fund:The fair value of the interest in the stable value fund is based upon the net asset value of the fund, after an adjustment from fair value to contract value for all direct and indirect interests in fully benefit-responsive investment contracts, as reported by the fund managers (level 2 inputs).The investment objective of the fund is to maintain safety of principal while generating a level of current income generally exceeding that of a money market fund. The fund invests mainly in traditional and synthetic guaranteed investment contracts. The stable value fund provides for daily redemptions by the Plan at reported net asset values per share, with no advance notice requirement. - 6 - Index NOTES TO FINANCIAL STATEMENTS, continued 2. Summary of Significant Accounting Policies, continued D. Investment Valuation and Income Recognition, continued Money market deposit accounts:Fair values of money market deposit account balances have been determined based upon their quoted redemption prices and recent transaction prices of $1.00 per share (level 2 inputs), with no discounts for credit quality or liquidity restrictions. Participant loans:Participant loans are reported at amortized cost, as the fair value of the loans is not practicable to estimate due to restrictions placed on the transferability of the loans. The methods described above may produce a fair value calculation that may not be indicative of net realizable value or reflective of future fair values.Furthermore, while the Plan believes its valuation methods are appropriate and consistent with other market participants, the use of different methodologies or assumptions to determine the fair value of certain financial instruments could result in a different fair value measurement at the reporting date. Investments measured at fair value on a recurring basis are summarized below: Fair Value Measurements at December 31, 2009 Using: Quoted Prices in Active Markets for Identical Assets Significant Other Observable Inputs (Level 1) (Level 2) Investments (other than interest in master trust and participant loans) Mutual Funds Life Cycle Fixed Income Equity International Collective Trust Funds Fixed Income $ Equity Fair Value Measurements at December31, 2008 Using: Quoted Prices in Active Markets for Identical Assets Significant Other Observable Inputs (Level 1) (Level 2) Investments (other than interest in master trust and participant loans): $ $ - 7 - Index NOTES TO FINANCIAL STATEMENTS, continued 2. Summary of Significant Accounting Policies, continued E. Fully Benefit-Responsive Investment Contracts While Plan investments are presented at fair value in the statement of net assets available for benefits, any material difference between the fair value of the Plan’s direct and indirect interests in fully benefit-responsive investment contracts and their contract value is presented as an adjustment line in the statement of net assets available for benefits, because contract value is the relevant measurement attribute for that portion of the Plan’s net assets available for benefits.Contract value represents contributions made to a contract, plus earnings, less participant withdrawals and administrative expenses.Participants in fully benefit-responsive contracts may ordinarily direct the withdrawal or transfer of all or a portion of their investment at contract value.The Plan holds an indirect interest in a fully benefit-responsive contract through its investment in the Marshall Ilsley Stable Principal Fund. F. Risks and Uncertainties The Plan and Master Trust invest in various investment securities.Investment securities are exposed to various risks such as interest rate, market, liquidity and credit risks.Due to the level of risk associated with certain investment securities and the sensitivity of certain fair value estimates to changes in valuation assumptions, it is at least reasonably possible that changes in the values of investment securities will occur in the near term and that such changes could materially affect participants’ account balances and the amounts reported in the statement of net assets available for benefits. G. Master Trust Investment Investment in the Master Trust, consisting primarily of Modine Common Stock with a small amount in money market investments, is valued at this Plan’s proportionate share of the aggregate net asset value of the Master Trust’s assets.The net asset value per unit is calculated by dividing the fund’s total fair value by the outstanding number of Participant units.The units are updated daily based upon Participant activity.The number of units and fair value of the Master Trust held by the Plan is as follows: December31,2009 December31,2008 Units Fair Value $ $ - 8 - Index NOTES TO FINANCIAL STATEMENTS, continued 2. Summary of Significant Accounting Policies, continued H. Net Appreciation (Depreciation) in Fair Value of Investments The Plan presents in the statement of changes in net assets available for benefits the net appreciation (depreciation) in the fair value of its investments which consists of the realized gains or losses and the unrealized appreciation (depreciation) on those investments. I. Withdrawals and Distributions Withdrawals and distributions from the Plan are recorded at the fair value of the distributed investments, plus cash paid in lieu of fractional shares, where applicable.Withdrawals and distributions are recorded when paid. J. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires the plan administrator to make estimates and assumptions that affect certain reported amounts and disclosures, and actual results may differ from these estimates. 3. Investments The following presents the fair values of investments that represent 5 percent or more of the Plan’s net assets: December31,2009 December31,2008 M&I Stable Principal Fund (contract values:$5,803,161 and $6,060,005 for 2009 and 2008, respectively) $ $ M&I Diversified Income Fund * M&I Diversified Stock Fund * Vanguard Institutional Index Wells Fargo Adv Small Cap Modine Manufacturing Company StockMaster Trust Fund * Did not meet the 5% threshold, however is presented for comparative purposes During 2009, the Plan’s investments held outside of the Master Trust appreciated in value by $5,174,001 as follows: Collective trust funds $ Mutual funds $ The Plan’s net investment gain in the Master Trust during 2009 was $9,332,262. - 9 - Index NOTES TO FINANCIAL STATEMENTS, continued 4. Master Trust Information The Plan’s allocated share of the Master Trust’s net assets at December 31, 2009 and 2008 is as follows: Plan’s Share of Master Trust’s Net Assets Modine Manufacturing Company Stock Master Trust Fund % % The following net assets are held in the Master Trust at December 31, 2009 and December 31, 2008: Investments at fair value Modine Common Stock $ $ Money market deposit accounts Receivables (payables), net Due from (to) broker ) Net Assets $ $ Investment income for the Master Trust for the year ended December 31, 2009 is as follows: Net appreciation in fair value of Modine Common Stock $ Interest Dividends on Modine Common Stock - Total $ - 10 - Index NOTES TO FINANCIAL STATEMENTS, continued 4. Master Trust Information, continued Investments measured at fair value on a recurring basis are summarized below: Fair Value Measurements at December 31, 2009 Using: Quoted Prices in Active Markets for Identical Assets Significant Other Observable Inputs (Level 1) (Level 2) Investments: Company common stock $ Money market deposit account $ Fair Value Measurements at December 31, 2008 Using: Quoted Prices in Active Markets for Identical Assets Significant Other Observable Inputs (Level 1) (Level 2) Investments: $ $ 5. Plan Termination Although it has not expressed any intent to do so, the Company has the right under the Plan to discontinue its contributions at any time and to terminate the Plan subject to the provisions of ERISA.If the Plan were terminated, Participants would receive benefits under the Plan based on their respective account balances accumulated to the date of the termination of the Plan.All Participants would become 100% vested upon Plan termination. The Plan incurred a partial termination due to 20% or greater reduction in plan participation during 2008 and 2009. Upon the partial termination, the Plan fully vested the employer contribution accounts of those active participants whose employment was terminated in conjunction with these layoffs.If a participant was already fully vested when his/her employment terminated, no additional action was implemented. - 11 - Index NOTES TO FINANCIAL STATEMENTS, continued 6. Tax Status The Plan is intended to be a qualified profit sharing plan under Section 401(a) and 401(k) of the Internal Revenue Code ("the Code"), and as such is not subject to Federal income taxes.The Plan obtained its latest determination letter dated June 30, 2004 in which the Internal Revenue Service stated that the Plan, as then designed, was in compliance with the applicable requirements of the Code.Although the Plan has been amended since receiving the determination letter, Plan management believes that the Plan is designed and being operated in compliance with the applicable requirements of the Code.Therefore, no provision for income taxes has been included in the Plan’s financial statements.The Plan Administrator believes that the Plan is designed and continues to operate in compliance with the applicable requirements of the Code. 7. Party-In-Interest Transactions Parties-in-interest are defined under Department of Labor regulations as any fiduciary of the Plan, any party rendering service to the Plan, the employer and certain others.At December 31, 2009 and 2008, the Plan held units of a master trust and collective trust funds trusteed by or managed by Marshall & Ilsley Trust Company N.A.Marshall & Ilsley Trust Company N.A. is the Plan Trustee and trustee of the Master Trust; therefore, these investments and transactions therein are considered party-in-interest. The Plan holds units in the Master Trust, which holds underlying assets including Modine Manufacturing Company stock. Modine Manufacturing Company is the plan sponsor; therefore, these investments and transactions therein are considered party-in-interest.See Note 4 for the dollar value of Modine Manufacturing Company stock owned by the Master Trust and the Plan’s share of the Master Trust assets. Dividends of $0 were paid on these shares during the year ended December 31, 2009. Participants are also allowed to take loans from their accounts in the Plan.These loans also qualify as party-in-interest investments and totaled $706,701 and $709,939 at December 31, 2009 and 2008, respectively. Professional fees for the administration and audit of the Plan for 2009 of $217,597 were paid by the Plan, including fees for investment services, audit services, loans, attorneys and certain other administrative expenses.These transactions are allowable party-in-interest transactions under ERISA and the regulations promulgated thereunder. 8. Transfers From time to time, changes in employee status require the transfer of funds between the Modine 401(k) Retirement Plan for Hourly Employees and the Modine 401(k) Retirement Plan for Salaried Employees. Transfers reflected in the statement of changes in net assets available for benefits resulted from these types of transfers. - 12 - Index SUPPLEMENTAL SCHEDULE MODINE 401(K) RETIREMENT PLAN FOR HOURLY EMPLOYEES SCHEDULE H, LINE 4i - SCHEDULE OF ASSETS (HELD AT END OF YEAR) December 31, 2009 Plan Sponsor:Modine Manufacturing Company EIN:39-0482000 Plan Number:025 (a) (b) (c) (d) (e) Identity of issue, borrower, lessor or similar party Description of investment including maturity date, rate of interest, collateral, par or maturity value Cost Current Value Collective Trust Funds * Marshall & Ilsley Trust Company, N.A. Stable Principal Fund ** $ * Marshall & Ilsley Trust Company, N.A. Diversified Income Fund ** * Marshall & Ilsley Trust Company, N.A. Growth Balanced Fund ** * Marshall & Ilsley Trust Company, N.A. Diversified Stock Fund ** Mutual Funds Dimensional Fund Advisors LP DFA Int Value Portfolio ** Fidelity Investments Fidelity Advisor Div Intl ** The Vanguard Group, Inc. Vanguard Dev Mkt Index ** The Vanguard Group, Inc. Vanguard Institutional Index ** American Funds, Inc. Amer. Growth Fund #2505 ** Dodge and Cox Dodge & Cox Stk Fund ** Goldman Sachs Asset Management Goldman Sachs Mid Cap ** Munder Capital Management Mundler Mid Cap ** The Vanguard Group, Inc. Vanguard Mid Cap ** Wells Fargo Investments Wells Fargo Adv Small Cap ** T. Rowe Price Associates Inc. T. Rowe Price Retirement 2015 ** - 13 - Index MODINE 401(K) RETIREMENT PLAN FOR HOURLY EMPLOYEES SCHEDULE H, LINE 4i - SCHEDULE OF ASSETS (HELD AT END OF YEAR), CONTINUED December 31, 2009 Plan Sponsor:Modine Manufacturing Company EIN:39-0482000 Plan Number:025 (a) (b) (c) (d) (e) Identity of issue, borrower, lessor or similar party Description of investment including maturity date, rate of interest, collateral, par or maturity value Cost Current Value T. Rowe Price Associates Inc. T. Rowe Price Retirement 2005 ** $ T. Rowe Price Associates Inc. T. Rowe Price Retirement 2010 ** T. Rowe Price Associates Inc. T. Rowe Price Retirement 2020 ** T. Rowe Price Associates Inc. T. Rowe Price Retirement 2050 ** T. Rowe Price Associates Inc. T. Rowe Price Retirement 2045 ** T. Rowe Price Associates Inc. T. Rowe Price Retirement 2035 ** T. Rowe Price Associates Inc. T. Rowe Price Retirement 2025 ** T. Rowe Price Associates Inc. T. Rowe Price Retirement 2030 ** T. Rowe Price Associates Inc. T. Rowe Price Retirement 2040 ** The Vanguard Group, Inc. Vanguard Small Cap ** PIMCO Pimco Total Return Fds ** Vanguard Group Inc. Vanguard Intermediate Bd ** Other * Marshall & Ilsley Trust Company, N.A. Modine Manufacturing Company Stock Master Trust Fund (Common Stock and Marshall Money Market Deposit Account) ** * Participant Loans 5.00 - 10.50% interest rate, various maturity dates through July 14, 2017 ** $ * Represents party in interest to the Plan. ** Investments are Participant directed; cost not required to be disclosed. - 14 - Index EXHIBITS TO ANNUAL REPORT ON FORM 11-K The exhibits listed below are filed as part of this Annual Report on Form 11-K.Each exhibit is listed according to the number assigned to it in the Exhibit Table of Item 601 of Regulation S-K. Exhibit Number Description Consent of Independent Registered Public Accounting Firm, filed herewith. - 15 - Index SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the members of the Committee which administers the Plan have duly caused this annual report to be signed by the undersigned hereunto duly authorized. MODINE 401(k) RETIREMENT PLAN FOR HOURLYEMPLOYEES June 25, 2010 /s/ Michael B. Lucareli Date Michael B. Lucareli -16-
